Citation Nr: 0116736	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  98-19 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from June 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision by 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This case was previously before the Board, and on June 30, 
1999, the Board issued a decision which (in part) denied 
entitlement to service connection for the disabilities on 
appeal.  The veteran appealed the Board's June 1999 decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a Joint Motion for Remand and to Stay 
Further Proceedings (Joint Motion) by the Secretary of 
Veterans Affairs and the veteran, issued an Order dated 
December 8, 2000, which vacated the Board's decision.

The June 1999 Board decision also denied entitlement to 
service connection for dysthymia.  Although the Court's 
December 8, 2000, Order did not specifically mention this 
issue, the Board notes that the Joint Motion indicated that 
the parties agreed that the issue of entitlement to service 
connection for dysthymia was being withdrawn from further 
consideration by the Court.


REMAND

The Joint Motion (upon which the Court's December 8, 2000, 
Order was based) set forth as its basis for requesting the 
Court to remand the case the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  The Joint Motion noted that this new 
statute substantially amended the provisions of chapter 51 of 
title 38, United States Code, concerning the assistance to be 
afforded claimants of veterans benefits, and concerning 
decisions on their claims.  The Joint Motion further noted 
that the Board's June 1999 decision was made on the basis of 
Chapter 51's previous requirements, and that a remand was 
required pursuant to Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (holding that where the law or regulation changes 
after a claim has been filed or reopened and before the 
administrative or judicial-appeal process has been concluded, 
the version most favorable to the appellant should apply).  
The Board specifically notes that the three issues remaining 
in appellate status were all denied by the Board in its June 
1999 decision on the basis that they were not well-grounded 
claims.  However, the new legislation deleted the well-
grounded claim requirement.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  
Under the circumstances, action to ensure compliance with all 
new notice/assistance provisions of the new legislation along 
with review of the claims under a merits analysis is 
required.  

With regard to the PTSD issue, the Board hereby advises the 
veteran and her representative that service connection for 
PTSD requires, among other things, credible supporting 
evidence that the clamed inservice stressor occurred.  38 
C.F.R. §  3.304(f).  

With regard to the other issues, the Board notes that an item 
of (an April 2000 letter from the veteran's private 
audiologist) was added to the claims file subsequent to the 
Board's June 1999 decision.  This evidence has not yet been 
reviewed by the RO. 

Accordingly, this case is REMANDED for the following actions:

1.  All pertinent VA and private 
treatment records (not already in the 
claims file) should be obtained and made 
of record.

2.  The RO should review the claims file 
and take any necessary action to comply 
with the notice/assistance provisions of 
the Veterans Claims Assistance Act of 
2000.  

3.  With regard to the PTSD issue, the 
veteran should be asked to furnish a 
detailed summary of all claimed inservice 
stressors with names, dates and places so 
that an attempt may be made to verify the 
stressors.  The RO should take 
appropriate follow-up action to verify 
all claimed stressors.

4.  If, and only if, a claimed inservice 
stressor or stressors is/are verify by 
the RO, then the veteran should be 
scheduled for a special VA PTSD 
examination to ascertain if she suffers 
from PTSD which is related to the 
verified inservice stressor(s).  It is 
imperative that the claims file be made 
available to the examiner and reviewed by 
the examiner in connection with the 
examination.  Any indicated special tests 
and studies, including any psychological 
testing, deemed necessary should be 
accomplished.  The examiner must 
determine whether the diagnostic criteria 
to support a diagnosis of post-traumatic 
stress disorder under the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-
IV) have been met.  If the diagnostic 
criteria for post-traumatic stress 
disorder are not satisfied, the examiner 
should so indicate.  If a diagnosis of 
post-traumatic stress disorder is deemed 
appropriate, the examiner should comment 
upon any link between the current 
symptomatology and any verified inservice 
stressor(s).  The report of examination 
should include a complete rationale for 
all opinions expressed.

5.  The veteran should then be scheduled 
for a VA audiological examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special tests and studies should be 
accomplished.  All clinical and special 
test findings should be clearly reported 
as well as any disorder which can be 
medically diagnosed.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed tinnitus or hearing loss are 
related to the veteran's military 
service.  The examiner is specifically 
requested to indicate whether he or she 
agrees or disagrees with the April 2000 
opinion by Craig A. Foss, M.C.D. 
regarding a relationship between any 
current hearing loss and noise exposure 
during service. 

6.  The RO should then review the 
expanded record and undertake a merits 
analysis of the claims of entitlement to 
service connection for bilateral hearing 
loss, for  tinnitus, and for PTSD under 
all applicable laws, regulations, and 
judicial decisions.  Unless all benefits 
sought are granted in full, the veteran 
and her representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this is to comply with the Court's December 8, 
2000, Order and to ensure compliance the Veterans Claims 
Assistance Act of 2000.  The veteran and her representative 
are free to submit any additional evidence and/or argument in 
connection with the matters addressed by the Board in this 
remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




